EXHIBIT 10.18

 

[g131951lmi001.jpg]

 

QUANEX CORPORATION

 

DIRECTOR [STOCK-][CASH-]SETTLED
STOCK APPRECIATION RIGHT AGREEMENT

 

<<Full Name>>
Grantee

 

Date of Grant:

 

<<                         >>

 

 

 

Total Number of Shares Relating to the SARs Granted:

 

<<                         >>

 

 

 

Grant Price per Share
(the Grant Price per Share is equal to the last per share sales price of the
common stock of Quanex Corporation for the Date of Grant and, if the stock was
not traded on the Date of Grant, the first trading day immediately preceding the
Date of Grant, as reported in the New York Stock Exchange Composite
Transactions)

 

<<$                       >>

 

 

 

Expiration Date:

 

<<                          >>

 

 

 

General Vesting Schedule:

 

[100% Exercisable on the Date of Grant]

 

[3 years, with vesting in installments of 33 1/3% on the anniversary date of the
Date of Grant in each of the years               ,                 
and             .]

[100% exercisable on [first][second][third] anniversary of the Date of Grant. 0%
exercisable prior to the [first][second][third] anniversary of the Date of
Grant.]

 

These terms and conditions are applicable to a stock appreciation right (a
“SAR”) granted pursuant to the Quanex Corporation 2006 Omnibus Incentive Plan
(the “Plan”) and are incorporated as part of the Director Stock Appreciation
Right Agreement setting forth the terms of such SAR (the “Agreement”).

 


1.                                      GRANT OF STOCK APPRECIATION RIGHT.
QUANEX CORPORATION, A DELAWARE CORPORATION (THE “COMPANY”), PURSUANT TO THE
QUANEX CORPORATION 2006 OMNIBUS INCENTIVE PLAN (THE “PLAN”), HEREBY GRANTS TO
YOU, THE ABOVE-NAMED GRANTEE, EFFECTIVE AS OF THE DATE OF GRANT SET FORTH ABOVE,
A STOCK APPRECIATION RIGHT (“SAR”) THAT ENTITLES YOU TO RECEIVE, UPON EXERCISE
HEREOF, [THE NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK][CASH PAYMENT(S)
FROM THE COMPANY IN AN AMOUNT] DETERMINED BY MULTIPLYING THE EXCESS OF THE FAIR
MARKET VALUE OF A SHARE OF THE COMPANY’S COMMON STOCK ON THE DATE


 

Director
[Immediate Vesting]—[Cliff Vesting]—[Graded Vesting]
[Stock Settled]—[Cash Settled
{Special Directions}

 

--------------------------------------------------------------------------------


 


OF EXERCISE OVER THE GRANT PRICE PER SHARE SET FORTH ABOVE BY THE NUMBER OF
SHARES OF THE COMPANY’S COMMON STOCK WITH RESPECT TO WHICH THE SAR IS EXERCISED[
AND DIVIDING THE RESULTING PRODUCT BY THE FAIR MARKET VALUE OF A SHARE OF THE
COMPANY’S COMMON STOCK ON THE DATE OF EXERCISE]. THE SAR IS EXERCISABLE IN
INSTALLMENTS IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH ABOVE BY GIVING
WRITTEN NOTICE TO THE COMPANY AS SPECIFIED IN THIS AGREEMENT. TO THE EXTENT NOT
EXERCISED, INSTALLMENTS SHALL BE CUMULATIVE AND MAY BE EXERCISED IN WHOLE OR IN
PART UNTIL THE SAR TERMINATES. THE SAR MAY NOT BE EXERCISED AFTER THE EXPIRATION
DATE, OR THE APPLICABLE DATE FOLLOWING YOUR TERMINATION OF EMPLOYMENT SPECIFIED
IN THIS AGREEMENT.


 


2.                                      [CEASES TO BE A MEMBER/SECTION 409A
CHANGE IN CONTROL. THE FOLLOWING PROVISIONS WILL APPLY IF YOU CEASE TO BE A
MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) OR A “CHANGE IN
THE OWNERSHIP OR EFFECTIVE CONTROL OF THE CORPORATION” OR A “CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE CORPORATION” (WITHIN THE
MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED) WITH
RESPECT TO THE COMPANY (“SECTION 409A CHANGE IN CONTROL”) OCCURS BEFORE THE
EXPIRATION DATE SET FORTH IN THIS AGREEMENT:


 


2.1           CEASES TO BE A MEMBER GENERALLY. IF YOU CEASE TO BE A MEMBER OF
THE BOARD BEFORE THE EXPIRATION DATE FOR ANY REASON OTHER THAN ONE OF THE
REASONS DESCRIBED IN SECTIONS 2.2 THROUGH 2.4 BELOW, ALL OF YOUR RIGHTS IN THE
SAR SHALL TERMINATE AND BECOME NULL AND VOID ON THE EARLIER OF THE EXPIRATION
DATE OR 90 DAYS AFTER THE DATE YOU CEASE TO BE A MEMBER OF THE BOARD. EXCEPT AS
SPECIFIED IN SECTIONS 2.2 THROUGH 2.4 BELOW, IF YOU CEASE TO BE A MEMBER OF THE
BOARD FOR ANY REASON, THE SAR SHALL NOT CONTINUE TO VEST AFTER SUCH TERMINATION
OF EMPLOYMENT.


 


2.2           SECTION 409A CHANGE IN CONTROL. IF A SECTION 409A CHANGE IN
CONTROL OCCURS ON OR BEFORE THE THIRD ANNIVERSARY OF THE DATE OF GRANT (“THIRD
ANNIVERSARY DATE”), THEN THE SAR SHALL BECOME FULLY EXERCISABLE ON THE DATE OF
THE SECTION 409A CHANGE IN CONTROL.


 


2.3           RETIREMENT OR DISABILITY. IF YOU CEASE TO BE A MEMBER OF THE BOARD
DUE TO YOUR RETIREMENT OR DISABILITY, THEN YOUR RIGHTS UNDER THE SAR THAT HAVE
NOT THEN VESTED SHALL VEST ON THE EFFECTIVE DATE OF YOUR RETIREMENT OR YOUR
CEASING TO BE A MEMBER OF THE BOARD DUE TO DISABILITY. ALL OF YOUR RIGHTS IN THE
SAR SHALL TERMINATE AND BECOME NULL AND VOID ON THE EARLIER OF THE EXPIRATION
DATE OR THREE (3) YEARS AFTER THE DATE YOU CEASE TO BE A MEMBER OF THE BOARD AS
A RESULT OF RETIREMENT OR A DISABILITY. FOR PURPOSES OF THIS SECTION 2.3, THE
TERM “RETIREMENT” MEANS YOUR VOLUNTARY CESSATION OF YOUR MEMBERSHIP AS A
DIRECTOR WITH THE COMPANY ON OR AFTER THE LATER OF (A) THE DATE ON WHICH YOU
ATTAIN AGE 70 OR (B) THE DATE YOUR TERM AS A DIRECTOR EXPIRES IF YOU ATTAIN AGE
70 DURING SUCH TERM; PROVIDED, THAT THAT WITH RESPECT TO ANY PERSON WHO WAS A
DIRECTOR ON NOVEMBER 1, 1996, THE REFERENCE TO “70 YEARS” SHALL BE CHANGED TO
“72 YEARS.”


 


2.4           DEATH. IF YOU CEASE TO BE A MEMBER OF THE BOARD DUE TO YOUR DEATH,
THEN YOUR RIGHTS UNDER THE SAR THAT HAVE NOT THEN VESTED SHALL VEST ON THE DATE
OF YOUR DEATH. ALL RIGHTS IN THE SAR SHALL TERMINATE AND BECOME NULL AND VOID ON
THE EARLIER OF THE EXPIRATION DATE OR THREE YEARS AFTER THE DATE OF YOUR DEATH.
AFTER YOUR DEATH, YOUR EXECUTORS, ADMINISTRATORS OR ANY PERSON OR PERSONS TO
WHOM YOUR SAR MAY BE TRANSFERRED BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, SHALL HAVE THE RIGHT, AT ANY TIME PRIOR TO THE TERMINATION OF THE
SAR TO EXERCISE THE SAR.]


 

[CEASES TO BE A MEMBER. The following provisions will apply if you cease to be a
member of the Board of Directors of the Company (the “Board”) before the first
business day of the calendar year containing the Expiration Date:

 

2

--------------------------------------------------------------------------------


 


2.1           CEASES TO BE A MEMBER GENERALLY. IF YOU CEASE TO BE A MEMBER OF
THE BOARD BEFORE THE EXPIRATION DATE FOR ANY REASON OTHER THAN ONE OF THE
REASONS DESCRIBED IN SECTIONS 2.2 AND 2.3 BELOW, ALL OF YOUR RIGHTS IN THE SAR
SHALL TERMINATE AND BECOME NULL AND VOID ON THE EARLIER OF THE EXPIRATION DATE
OR 90 DAYS AFTER THE DATE YOU CEASE TO BE A MEMBER OF THE BOARD.


 


2.2           RETIREMENT OR DISABILITY. IF YOU CEASE TO BE A MEMBER OF THE BOARD
DUE TO YOUR RETIREMENT OR DISABILITY BEFORE THE EXPIRATION DATE, THEN ALL OF
YOUR RIGHTS IN THE SAR SHALL TERMINATE AND BECOME NULL AND VOID ON THE EARLIER
OF THE EXPIRATION DATE OR THREE (3) YEARS AFTER THE DATE YOU CEASE TO BE A
MEMBER OF THE BOARD AS A RESULT OF RETIREMENT OR A DISABILITY. FOR PURPOSES OF
THIS SECTION, THE TERM “RETIREMENT” MEANS YOUR VOLUNTARY CESSATION OF YOUR
MEMBERSHIP AS A DIRECTOR WITH THE COMPANY ON OR AFTER THE LATER OF (A) THE DATE
ON WHICH YOU ATTAIN AGE 70 OR (B) THE DATE YOUR TERM AS A DIRECTOR EXPIRES IF
YOU ATTAIN AGE 70 DURING SUCH TERM; PROVIDED, THAT THAT WITH RESPECT TO ANY
PERSON WHO WAS A DIRECTOR ON NOVEMBER 1, 1996, THE REFERENCE TO “70 YEARS” SHALL
BE CHANGED TO “72 YEARS.”


 


2.3           DEATH. IF YOU CEASE TO BE A MEMBER OF THE BOARD DUE TO YOUR DEATH
BEFORE THE EXPIRATION DATE, THEN ALL YOUR RIGHTS UNDER THE SAR SHALL TERMINATE
AND BECOME NULL AND VOID ON THE EARLIER OF THE EXPIRATION DATE OR THREE YEARS
AFTER THE DATE OF YOUR DEATH. AFTER YOUR DEATH, YOUR EXECUTORS, ADMINISTRATORS
OR ANY PERSON OR PERSONS TO WHOM YOUR SAR MAY BE TRANSFERRED BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION, SHALL HAVE THE RIGHT, AT ANY TIME PRIOR TO THE
TERMINATION OF THE SAR TO EXERCISE THE SAR.]


 


3.                                      EXERCISE. SUBJECT TO THE TERMS AND
PROVISIONS OF THE PLAN AND THIS AGREEMENT, THE SAR MAY BE EXERCISED IN WHOLE OR
IN PART FROM TIME TO TIME BY THE DELIVERY OF TIMELY WRITTEN NOTICE PERSONALLY
DELIVERED OR SENT BY FIRST CLASS MAIL OR FACSIMILE TRANSMISSION TO THE ATTENTION
OF THE GENERAL COUNSEL OR CHIEF FINANCIAL OFFICER OF THE COMPANY STATING (1) THE
DATE YOU WISH TO EXERCISE SUCH SAR, (2) THE NUMBER OF SHARES OF STOCK WITH
RESPECT TO WHICH THE SAR IS TO BE EXERCISED AND (3) THE [ADDRESS OR
ACCOUNT][ADDRESS] TO WHICH [THE SHARES OF THE COMPANY’S COMMON STOCK][ANY
PAYMENT] SHOULD BE MAILED[ OR TRANSMITTED]. NOTICE UNDER THIS PARAGRAPH SHALL BE
ADDRESSED AS FOLLOWS:  ATTN: GENERAL COUNSEL AND/OR CHIEF FINANCIAL OFFICER,
QUANEX CORPORATION, 1900 WEST LOOP SOUTH, SUITE 1500, HOUSTON, TEXAS 77027 OR
713.439.1016 (IF VIA FACSIMILE TRANSMISSION). THE COMPANY MAY PROVIDE A DELEGATE
TO RECEIVE SUCH NOTICE OR ALTERNATE PROCEDURES FOR COMPLYING WITH THE EXERCISE
AND NOTICE REQUIREMENTS OF THIS SECTION. THE EXERCISE DATE SHALL BE THE LATER OF
THE DATE SPECIFIED IN SUCH NOTICE OR THE DATE SUCH NOTICE IS ACTUALLY RECEIVED
BY THE COMPANY OR ITS DELEGATE.


 


4.                                      NONTRANSFERABILITY. EXCEPT AS SPECIFIED
IN THIS AGREEMENT, THE SAR AND THIS AGREEMENT ARE NOT TRANSFERABLE OR ASSIGNABLE
BY YOU OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND SHALL BE
EXERCISABLE DURING YOUR LIFETIME ONLY BY YOU. YOU MAY TRANSFER THIS SAR TO A
MEMBER OR MEMBERS OF YOUR IMMEDIATE FAMILY, A TRUST UNDER WHICH YOUR IMMEDIATE
FAMILY MEMBERS ARE THE ONLY BENEFICIARIES AND A PARTNERSHIP OF WHICH YOUR
IMMEDIATE FAMILY MEMBERS ARE THE ONLY PARTNERS. FOR THIS PURPOSE, “IMMEDIATE
FAMILY” MEANS YOUR SPOUSE, CHILDREN, STEPCHILDREN, GRANDCHILDREN, PARENTS,
GRANDPARENTS, SIBLINGS (INCLUDING HALF BROTHERS AND SISTERS), AND INDIVIDUALS
WHO ARE FAMILY MEMBERS BY ADOPTION. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, SUCH A TRANSFEREE OF THE SAR GRANTED UNDER THIS AGREEMENT MAY
EXERCISE THE SAR DURING YOUR LIFETIME. NONE OF THE COMPANY, ITS EMPLOYEES OR
DIRECTORS MAKES ANY REPRESENTATIONS OR GUARANTEES CONCERNING THE TAX
CONSEQUENCES ASSOCIATED WITH THE INCLUSION OF THIS PROVISION IN THIS AGREEMENT,
YOUR TRANSFER OF THE SAR GRANTED UNDER THIS AGREEMENT OR THE TRANSFEREE’S
EXERCISE OF THE SAR. IT IS YOUR SOLE RESPONSIBILITY TO SEEK ADVICE FROM YOUR OWN
TAX ADVISORS CONCERNING THOSE TAX CONSEQUENCES. YOU ARE ENTITLED TO RELY UPON
ONLY THE TAX ADVICE OF HIS OWN TAX ADVISORS.

 

3

--------------------------------------------------------------------------------


 


5.                                      CAPITAL ADJUSTMENTS AND REORGANIZATIONS.
THE EXISTENCE OF THE SAR SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE
COMPANY OR ANY COMPANY THE STOCK OF WHICH IS ISSUED PURSUANT TO THIS AGREEMENT
TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER
CHANGE IN ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER OR
CONSOLIDATION, ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR
SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR
BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.


 


6.                                      SERVICE OR EMPLOYMENT RELATIONSHIP. FOR
PURPOSES OF THIS AGREEMENT, YOU SHALL BE CONSIDERED TO BE IN THE SERVICE OF THE
COMPANY GROUP AS LONG AS YOU HAVE A SERVICE OR EMPLOYMENT RELATIONSHIP WITH THE
COMPANY GROUP. THE COMMITTEE SHALL DETERMINE ANY QUESTIONS AS TO WHETHER AND
WHEN THERE HAS BEEN A TERMINATION OF SUCH SERVICE RELATIONSHIP, AND THE CAUSE OF
SUCH TERMINATION, UNDER THE PLAN AND THE COMMITTEE’S DETERMINATION SHALL BE
FINAL AND BINDING ON ALL PERSONS.


 


7.                                      NO RIGHTS AS A STOCKHOLDER. YOU SHALL
NOT HAVE ANY RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES
OF COMMON STOCK RELATING TO THE SAR[ UNTIL THE DATE OF THE ISSUANCE OF THE
SHARES FOLLOWING EXERCISE OF THE SAR PURSUANT TO THIS AGREEMENT].


 


8.                                      NOT A SERVICE OR EMPLOYMENT AGREEMENT.
THIS AGREEMENT IS NOT A SERVICE OR EMPLOYMENT AGREEMENT, AND NO PROVISION OF
THIS AGREEMENT SHALL BE CONSTRUED OR INTERPRETED TO CREATE A SERVICE OR
EMPLOYMENT RELATIONSHIP BETWEEN YOU AND THE COMPANY OR ANY OF ITS AFFILIATES OR
GUARANTEE THE RIGHT TO REMAIN AS A DIRECTOR OF OR EMPLOYED BY THE COMPANY OR ANY
OF ITS AFFILIATES FOR ANY SPECIFIED TERM.


 


9.                                      [SECURITIES ACT LEGEND. IF YOU ARE OR
BECOME AN OFFICER OR AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933,
YOU CONSENT TO THE PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE
LEGEND RESTRICTING RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE
WITH SUCH ACT AND ALL APPLICABLE RULES THEREUNDER.]


 


10.                               LIMIT OF LIABILITY. UNDER NO CIRCUMSTANCES
WILL THE COMPANY GROUP BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
SPECIAL DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED BY ANY PERSON,
WHETHER OR NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT IN WHICH SUCH A
CLAIM MAY BE BROUGHT, WITH RESPECT TO THE PLAN.


 


11.                               MISCELLANEOUS. THIS AGREEMENT AND THE SAR ARE
AWARDED PURSUANT TO AND ARE SUBJECT TO ALL OF THE PROVISIONS OF THE PLAN, WHICH
ARE INCORPORATED BY REFERENCE HEREIN, INCLUDING ALL AMENDMENTS TO THE PLAN, IF
ANY. IF THERE IS A CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN PROVISIONS, THE
PLAN PROVISIONS WILL CONTROL. CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN
SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE PLAN.


 

By your acceptance of the SAR, you agree that the SAR is granted under, governed
by and subject to the terms of the Plan and this Agreement.

 

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

4

--------------------------------------------------------------------------------